Title: To Thomas Jefferson from George Muter, with Reply, 20 January 1781
From: Muter, George,Jefferson, Thomas
To: Muter, George,Jefferson, Thomas


[Richmond] 20 Jan. 1781. Encloses list of supplies for Capt. Read’s troop which cannot be furnished by the quartermaster. Read “thinks he can procure the necessarys more readily and on cheaper terms in Maryland … clear of the expence of transportation.” Suggests giving Read permission to purchase there and furnishing him with money. Countersigned: “In Council Jan. 20. 1781. An estimate being necessary of the sum these articles will cost before we can judge whether it can be furnished, we shall be glad of such an estimate.

Th: Jefferson.”

